Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  2/20/2019. The instant application has claims 1-23 pending. The system, method and medium for providing cross-account privileges to share object. There a total of 23  claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 8 and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7, 9-19, 21- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2014/0995470 to Chen in view of US Patent Pub 2019/0384929 to Noe.

Regarding Claim 1, 9,  21, Chen discloses A system for providing secure views in a multi-tenant database, the system comprising: one or more processors to:  determine a share object in a first account, wherein the share object comprises procedural logic(Fig. 5 item request for data distribution information & read query read request); wherein the procedural logic of the share object is hidden from the second account and visible to the first account(Par. 00487, the UDF is modified to access external data & Par. 0057).  

Chen does not disclose the access right. However, Noe discloses  associate usage privileges of one or more views with the share object in the first account such that the procedural logic of the share object has a secure user-defined function definition(Fig. 8 item 810, 815); and grant, to a second account, cross-account access rights to utilize  the share object in the first account(Par. 0047, the hierarchical relationship and group relationship for member resources for cross-organizational database).




Regarding Claim  2, 10,  22, Chen discloses the system of claim 1, wherein the share object further comprises one or more of: a data field of an underlying table of the share object(Fig. 2 item data join1, data join2) ; a structural element of an underlying table of the share object(Fig. 2 item UDF); or a quantity of data in an underlying table of the share object(Par. 0044, data structure for accessing the data and access plan).  

Regarding Claim  3, 12, Chen discloses  the share object comprises a user-defined function governed by the procedural logic(Par. 0038, UDF).  


Regarding Claim 4,13, 23,  Chen does not disclose the access right. However, Noe discloses the system of claim 3, wherein the one or more processors further to further comprising: receive a request from the second account to implement the user- defined function governed by the procedural logic of the share object in the first account(Fig. 5 item User1 and User 3); receive a query from the second account; and respond to the query from the second account by implementing the user-defined function(Par. 0047, the authorization table).  



Regarding Claim  5, 14, Chen discloses the system of claim 4, wherein to respond to the query, the one or more processors are configured to respond such that a function of the share object is hidden from the second account. wherein the function comprises one or more of: a table access according to the user-defined function(Fig. 4 item 44); or a quantity of data processed according to the user-defined function(Fig. 4 item 41, 44).  

Regarding Claim 6, 17,  Chen discloses the system of claim 4, wherein the user-defined function is a scalar user- defined function comprising parameters such that the scalar user-defined function returns a single row and a single column, and wherein responding to the query from the second account comprises providing one or more of a simple SQL expression or a subquery(Par. 0037-0038, the query plan for external data source & Fig. 4 item 44).  

Regarding Claim 7, 18,  Chen discloses the system of claim 4, wherein the user-defined function is a table-valued user-defined function comprising a correlated table, and wherein the table-valued user- defined function governs each of: restricting the second account from viewing the secure user-defined function definition (Par. 0038-0039, the query plan for share-nothing); restricting the second account from viewing underlying 


Regarding Claim 11. Chen discloses The method of claim 9, wherein the secure user-defined function definition of the share object is hidden from the second account and visible to the first account(Par. 0038-0039, the query plan for share-nothing & Fig. 4 item 44).  

Regarding Claim 15. Chen discloses The method of claim 11, wherein the procedural logic of the user-defined function of the share object in the first account is hidden from the second account and is visible to the first account ((Par. 0038-0039, the query plan for share-nothing & Fig. 4 item 44).  .  

Regarding Claim  16. Chen discloses The method of claim 11, further comprising annotating the request from the second account to designate the request as coming from a secure view(Par. 0038-0039, the query plan for share-nothing & Fig. 4 item 44).  


Regarding Claim 19. Chen discloses The method of claim 9. wherein the share object is accessible in a query profile of the second account as a single node, and wherein the .  
	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2016/0188617 to Galkwad, which discloses the consulting for each  query the  user privileges matrix for access . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov